Citation Nr: 1235818	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder, adjustment disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to a rating in excess of 10 percent for residuals of a malunion fracture of the left elbow prior to May 3, 2012.

8.  Entitlement to a rating in excess of 20 percent for residuals of a malunion fracture of the left elbow from May 3, 2012.

9.  Entitlement to a rating in excess of 10 percent for ligamentous instability of the radiocarpal joint of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983, and December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2009, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge of the Board.  In August 2010, the Board remanded the claims for additional development.
In July 2012, the agency of original jurisdiction (AOJ) granted a higher, 20 percent rating for residuals of a malunion fracture of the left elbow, effective May 3, 2012.  As a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as set forth above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in October 2009, the Veteran testified before an Acting Veterans Law Judge (AVLJ) of the Board; however, the AVLJ who had conducted that hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran has a right to have the VLJ who conducted the hearing participate in making the final determination of the claim.  Accordingly, the Board offered the Veteran an opportunity for another hearing.  In August 2012, he indicated that he wanted to appear at another videoconference hearing before a VLJ of the Board.  

Therefore, remand is necessary so that the Veteran may be scheduled for a videoconference hearing before a Veterans Law Judge. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge at the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


